                 Case 1:18-cr-00167-PLM ECF No. 717 filed 06/27/19 PageID.3904 Page 1 of 1

                           UNITED STATES DISTRICT COURT - WESTERN DISTRICT OF MICHIGAN
                                            CRIMINAL MINUTE SHEET
USA v.       Howard Anthony Mayfield                                                   DISTRICT JUDGE:         Paul L. Maloney

    CASE NUMBER                       DATE                TIME (begin/end)             PLACE                   INTERPRETER
      1:18-cr-167                    6/27/2019         2:52 p.m. - 2:58 p.m.         Kalamazoo




                                                              APPEARANCES
Government:                                              Defendant:                                      Counsel Designation:
Kate Zell                                                Scott Graham                                    CJA Appointment

             TYPE OF HEARING                                  DOCUMENTS                                 CHANGE OF PLEA
    Arraignment:                                    Defendant's Rights                    Charging Document:
       mute             nolo contendre                                                          Read         Reading Waived
                                                    Waiver of Indictment
       not guilty       guilty                                                            Guilty Plea to Count(s)
                                                    Other:
    Final Pretrial Conference                                                             of the
    Detention        (waived     )
                                                                                          Count(s) to be dismissed at sentencing:
    Motion Hearing
    Revocation/SRV/PV                            Court to Issue:

    Bond Violation                                  Order of Detention                          Presentence Report Ordered
    Change of Plea                                  Notice of Sentencing                        Presentence Report Waived
                                                    Order Appointing Counsel                    Plea Accepted by the Court
    Sentencing
    Trial                                           Other:                                      Plea Taken under Advisement
✔   Other: Omnibus Hearing                                                                      No Written Plea Agreement

                                                               SENTENCING

Imprisonment:                                                         Plea Agreement Accepted:         Yes     No

Probation:                                                            Defendant informed of right to appeal:        Yes    No
Supervised Release:                                                   Counsel informed of obligation to file appeal:      Yes    No

Fine: $                                                               Conviction Information:
Restitution: $                                                            Date:
                                                                          By:
Special Assessment: $
                                                                          As to Count (s):

ADDITIONAL INFORMATION:
Hearing re letter to court (ECF No. 716)




                    CUSTODY/RELEASE STATUS                                              BOND AMOUNT AND TYPE

Detention Continued                                                      $

CASE TO BE:                                                           TYPE OF HEARING:

Reporter/Recorder:         Kathleen Thomas                             Case Manager:        A. Redmond
